Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/22 has been entered.
Response to Amendment
Claims 1-22 have been canceled.  Claims 23-24, 28-32, 34-35, and 39 have been amended.  Claims 23-39 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 8/11/2.


Response to Arguments
Applicant’s arguments with respect to claim 23 have been considered but are moot because the new ground of rejection does not rely on any interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 29 is objected to because “said undulating tube outer surface of the outer housing” in lines 1-2 should be --said undulating tube outer surface 
Claim 38 is objected to because “said undulating outer tube surface” in line 2 should be --said undulating tube outer surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 27, 30-31, 35, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 27, the amendment to claim 23 requires “an outer housing comprising an internal surface of the outer housing” and “said undulating tube outer surface of the elongated fuel tube being in direct contact with the internal surface of the outer housing”.  Support for this limitation is found in Para 32 of US 2021/0254551 (PGPUB for instant application).  However, due to the amendments to claim 23 there is no longer support for the limitation of claim 27 requiring “wherein said undulating tube outer surface is also in direct contact with an outer surface of a second elongated fuel tube disposed inside said elongated fuel tube in said outer housing”.  Therefore, claim 27 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For the purpose of examination the limitations of claim 27 in question will be interpreted as consistent with cited prior art.
Regarding claim 30, the amendment to claim 23 requires “an outer housing comprising an internal surface of the outer housing” and “said undulating tube outer surface of the elongated fuel tube being in direct contact with the internal surface of the outer housing”.  Support for this limitation is found in Para 32 of US 2021/0254551 (PGPUB for instant application).  However, due to the amendments to claim 23 there is no longer support for the limitation of claim 30 requiring “a second elongated fuel tube held in position in said outer housing by a second plurality of spaced apart joints and including a second undulating tube surface along at least a portion of a length of the second elongated fuel tube between said second plurality of spaced apart joints, said second undulating tube surface being in contact with said internal surface of the outer housing at one or more locations of said second undulating tube surface wherein the second undulating tube surface comprises one or more of another pseudo-random, sinusoidal, or serpentine shape”.  Therefore, claim 30 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 depends from claim 30 and inherits the 112 deficiency of its parent claim.
Regarding claim 35, the amendment to claim 32 requires “an outer housing comprising an internal surface of the outer housing” and “directly contacting the internal surface of the outer housing at one or more undulations of said undulating tube outer surface of the elongated fuel tube”.  Support for this limitation is found in Para 32 of US 2021/0254551 (PGPUB for instant application).  However, due to the amendments to claim 32 there is no longer support for the limitation of claim 35 requiring “wherein said undulating tube outer surface of the elongated fuel tube is also in direct contact with an outer surface of a second elongated fuel tube disposed inside said elongated fuel tube in said outer housing”.  Therefore, claim 35 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For the purpose of examination the limitations of claim 35 in question will be interpreted as consistent with cited prior art.
Regarding claim 39, the amendment to claim 32 requires “an outer housing comprising an internal surface of the outer housing” and “directly contacting the internal surface of the outer housing at one or more undulations of said undulating tube outer surface of the elongated fuel tube”.  Support for this limitation is found in Para 32 of US 2021/0254551 (PGPUB for instant application).  However, due to the amendments to claim 32 there is no longer support for the limitation of claim 35 requiring “a second elongated fuel tube to define a second undulating tube outer surface along at least a portion of a length of the second elongated fuel tube”, nor “a step of affixing said second elongated fuel tube to said outer housing by a second plurality of spaced apart joints; and a step of directly contacting the internal surface of the outer housing at one or more undulations of said second undulating tube outer surface along at least the portion of the length of the second elongated fuel tube between said second plurality of spaced apart joints”.  Therefore, claim 39 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-29, and 32-38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeddeke (U.S. 6,351,948).

    PNG
    media_image1.png
    419
    846
    media_image1.png
    Greyscale

Re claim 23:
Goeddeke discloses a fuel tube assembly (10, tubular injector housing - Col. 2, Lines 32-33; 90, fuel tube - Col. 2, Line 63; 100, fuel tube - Col. 3, Line 29 (person having ordinary skill in the art would recognize elements 10, 90, and 100 collectively as a type of fuel tube assembly as shown in Fig. 1)) for a gas turbine engine fuel injector (5, pressure atomizing fuel injector - Col. 2, Lines 30-31 (a type of gas turbine engine fuel injector as described in Col. 1, Lines 10-12)), comprising: 
an outer housing (10, tubular injector housing - Col. 2, Lines 32-33 (element 10 is being interpreted as including element 38 as shown in Figs. 1 and 1A and as described at Col. 3, Lines 8-9)) comprising an internal surface (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of internal surface of element 10 as shown between view of Figs. 1 and 4)) of the outer housing (10) and having a uniform thickness (see Fig. 1 - element 10 is shown with a type uniform thickness (consistent with the instant invention as shown in Fig. 1)); and 
an elongated fuel tube (100, secondary fuel tube - Col. 3, Line 28) affixed to said outer housing (10) by a plurality of spaced apart joints (J3, annular braze joint - Col. 4, Line 2 (see Fig. 1A); see Fig. 1B at J4 and 112 (a type of joint is shown between element 100 and 10 at elements J4 and 112 as shown and as described at Col. 4, Lines 2-6)) and including an undulating tube outer surface (Modified Fig. 4 above - B (person having ordinary skill in the art would recognize element B as a type of undulating tube outer surface of element 100)) along at least a portion of a length of the elongated fuel tube between said spaced apart joints (see Figs. 1, 1A, 1B, and 4), said undulating tube outer surface (Modified Fig. 4 above - B) of the elongated fuel tube (100) being in direct contact with the internal surface (Modified Fig. 4 above - A) of the outer housing (10) at one or more undulations of said undulating tube outer surface between said spaced apart joints (J3, J4/112)(see Figs. 1, 4, and Col. 4, Lines 33-41).
Re claim 24:
Goeddeke discloses the fuel tube assembly (10, 90, and 100) of claim 23 (as described above), wherein a pair of opposite end regions (100a, end of secondary fuel tube - Col. 3, Lines 65-66; 100b, opposite end of secondary fuel tube - Col. 4, Line 3) of said elongated fuel tube (100) are affixed to said outer housing (10)(see Figs. 1, 1A, 1B, and 2, and Col. 3, Line 65 - Col. 4, Line 6) and said undulating tube outer surface (Modified Fig. 4 above - B) of the elongated fuel tube (100) extends from one of said pair of opposite end regions (100a) to the other of said pair of opposite end regions (100b)(see Figs. 1, 2, and Modified Fig. 4 above).
Re claim 25:
Goeddeke discloses the fuel tube assembly (10, 90, and 100) of claim 24 (as described above), wherein said pair of opposite end regions (100a, 100b) of said elongated fuel tube (100) comprise metallurgically joined joints (see Figs. 1, 1A, 1B, and 2, and Col. 3, Line 65 - Col. 4, Line 6).
Re claim 26:
Goeddeke discloses the fuel tube assembly (10, 90, and 100) of claim 23 (as described above), wherein said internal surface (Modified Fig. 4 above - A) of the outer housing (10) comprises an inner surface (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C as a type of inner surface of element 90)) of a second fuel tube (90, fuel tube - Col. 2, Lines 65-66) disposed about said elongated fuel tube (100) in said outer housing (10)(see Figs. 1 and 4).
Re claim 27:
Goeddeke discloses the fuel tube assembly (10, 90, and 100) of claim 23 (as described above), wherein said undulating tube outer surface (Modified Fig. 4 above - B) is also in direct contact with an outer surface (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of outer surface of element 90)) of a second elongated fuel tube (90, fuel tube - Col. 2, Lines 65-66) disposed inside said elongated fuel tube (100) in said outer housing (10)(see Figs. 1 and 4).
Re claim 28:
Goeddeke discloses the fuel tube assembly (10, 90, and 100) of claim 23 (as described above), wherein said internal surface (Modified Fig. 4 above - A) of the outer housing defines a passage in an injector strut (10s, strut portion of the injector housing - Col. 3, Line 40)(see Modified Fig. 4 above).
Re claim 29:
Goeddeke discloses the fuel tube assembly (10, 90, and 100) of claim 23 (as described above), wherein said undulating tube outer surface (Modified Fig. 4 above - B) of the outer housing forms a helical or spiral tube surface (see Modified Fig. 4 above and Col. 4, Line 25 - Col. 4, Line 41).
Re claim 32:
Goeddeke discloses a method of assembling a fuel tube assembly (10, tubular injector housing - Col. 2, Lines 32-33; 90, fuel tube - Col. 2, Line 63; 100, fuel tube - Col. 3, Line 29 (person having ordinary skill in the art would recognize elements 10, 90, and 100 collectively as a type of fuel tube assembly as shown in Fig. 1)) for a gas turbine engine fuel injector (5, pressure atomizing fuel injector - Col. 2, Lines 30-31 (a type of gas turbine engine fuel injector as described in Col. 1, Lines 10-12)), the method comprising: 
a step of providing an outer housing (10, tubular injector housing - Col. 2, Lines 32-33 (element 10 is being interpreted as including element 38 as shown in Figs. 1 and 1A and as described at Col. 3, Lines 8-9)) comprising an internal surface (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of internal surface of element 10 as shown between view of Figs. 1 and 4)) of the outer housing (10) and having a uniform thickness (see Fig. 1 - element 10 is shown provided with a type uniform thickness (consistent with the instant invention as shown in Fig. 1)); 
a step of bending an elongated fuel tube (100, secondary fuel tube - Col. 3, Line 28) to define an undulating tube outer surface (Modified Fig. 4 above - B (person having ordinary skill in the art would recognize element B as a type of undulating tube outer surface of element 100)) of the elongated fuel tube (100) along at least a portion of a length of the elongated fuel tube (100)(see Figs. 1, 1A, 1B, and 4; Col. 4, Lines 25 - 41; and Col. 4, Line 60 - Col. 5, Line 10); 
a step of affixing said elongated fuel tube (100) to said outer housing (10) by a plurality of spaced apart joints (J3, annular braze joint - Col. 4, Line 2 (see Fig. 1A); see Fig. 1B at J4 and 112 (a type of joint is shown between element 100 and 10 at elements J4 and 112 as shown and as described at Col. 4, Lines 2-6))(see Figs. 1, 1A, 1B, and 4; and Col. 3, Line 65 - Col. 4, Line 6); and 
a step of directly contacting the internal surface (Modified Fig. 4 above - A) of the outer housing (10) at one or more undulations of said undulating tube outer surface (Modified Fig. 4 above - B) of the elongated fuel tube (100) along at least the portion of the length of the elongated fuel tube between said plurality of spaced apart joints (J3, J4/112)(see Figs. 1, 1A, 1B, and 4; Col. 4, Line 26-41).
Re claim 33:
Goeddeke discloses the method of claim 32 (as described above), wherein said spaced apart joints (J3, J4/112) comprise metallurgically joined joints configured to hold said elongated fuel tube (100) in position in said outer housing (10)(see Figs. 1, 1A, 1B, and 2, and Col. 3, Line 65 - Col. 4, Line 6).
Re claim 34:
Goeddeke discloses the method of claim 32 (as described above), wherein said internal surface (Modified Fig. 4 above - A) of the outer housing (10) comprises an inner surface (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C as a type of inner surface of element 90)) of a second fuel tube (90, fuel tube - Col. 2, Lines 65-66) disposed about said elongated fuel tube (100) in said outer housing (10)(see Figs. 1 and 4).
Re claim 35:
Goeddeke discloses the method of claim 32 (as described above), wherein said undulating tube outer surface (Modified Fig. 4 above - B) of the elongated fuel tube (100) is also in direct contact with an outer surface (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of outer surface of element 90)) of a second elongated fuel tube (90, fuel tube - Col. 2, Lines 65-66) disposed inside said elongated fuel tube (100) in said outer housing (10)(see Figs. 1 and 4).
Re claim 36:
Goeddeke discloses the method of claim 32 (as described above), further comprising bending the outer housing (10) based on the step of directly contacting the internal surface (Modified Fig. 4 above - A)(see Fig. 1, Modified Fig. 4 above, Col. 4, Lines 26-41, and Col. 5, Line 28-45).
Re claim 37:
Goeddeke discloses the method of claim 32 (as described above), wherein said internal surface (Modified Fig. 4 above - A) defines a passage in an injector strut (10s, strut portion of the injector housing - Col. 3, Line 40)(see Modified Fig. 4 above).
Re claim 38:
Goeddeke discloses the method of claim 32 (as described above), wherein the step of bending said elongated fuel tube (100) comprises forming said undulating outer tube surface (Modified Fig. 4 above - B) as a helical or spiral tube surface (see Modified Fig. 4 above and Col. 4, Line 25 - Col. 4, Line 41).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,865,714. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. 10,865,714 anticipate claims 23-31 of the instant application.  Accordingly, application claims 23-31 are not patentably distinct from claims 1-9 of U.S. 10,865,714.
Pat. No. 10,865,714
Application No. 17/109,407
Claim

Claim

1
A fuel injector for a gas turbine engine, comprising:


a fuel injector housing comprising an internal surface of an outer housing, the outer housing having uniform thickness; and

a first elongated fuel tube affixed to said fuel injector housing by spaced apart joints and including a first undulating tube outer surface along at least a portion of a length of the first elongated fuel tube between said spaced apart joints, said first undulating tube outer surface being in direct contact with the internal surface of the outer housing of said fuel injector housing at one or more undulations of said first undulating tube outer surface between said spaced apart joints, 

wherein the first undulating tube outer surface comprises one or more of a pseudo-random, sinusoidal, or serpentine shape

23





A fuel tube assembly for a gas turbine engine fuel injector, comprising: 

an outer housing comprising an internal surface of the outer housing and having a uniform thickness; and 

an elongated fuel tube affixed to said outer housing by a plurality of spaced apart joints and including an undulating tube outer surface along at least a portion of a length of the elongated fuel tube between said spaced apart joints, said undulating tube outer surface of the elongated fuel tube being in direct contact with the internal surface of the outer housing at one or more undulations of said undulating tube outer surface between said spaced apart joints




2










The fuel injector of claim 1 

wherein opposite end regions of said first elongated fuel tube are held in position by said spaced apart joints and said first undulating tube outer surface extends from one of said opposite end regions to the other of said opposite end regions
24
The fuel tube assembly of claim 23, 

wherein a pair of opposite end regions of said elongated fuel tube are affixed to said outer housing and said undulating tube outer surface of the elongated fuel tube extends from one of said pair of opposite end regions to the other of said pair of opposite end regions




3
The fuel injector of claim 2 

wherein the opposite end regions of said first elongated fuel tube comprise metallurgically joined joints

25
The fuel tube assembly of claim 24, 

wherein said pair of opposite end regions of said elongated fuel tube comprise metallurgically joined joints




4
The fuel injector of claim 1 

wherein said internal surface comprises an inner surface of a second elongated fuel tube disposed about said first elongated fuel tube in said fuel injector housing

26
The fuel tube assembly of claim 23, 

wherein said internal surface of the outer housing comprises an inner surface of a second fuel tube disposed about said elongated fuel tube in said outer housing




5
The fuel injector of claim 1 
wherein said first undulating tube outer surface is also in direct contact with an outer surface of a second elongated fuel tube disposed inside said first elongated fuel tube in said fuel injector housing

27
The fuel tube assembly of claim 23, 
wherein said undulating tube outer surface is also in direct contact with an outer surface of a second elongated fuel tube disposed inside said elongated fuel tube in said outer housing




6





The fuel injector of claim 1 

wherein said internal surface defines a passage in an injector strut
28
The fuel tube assembly of claim 23, 

wherein said internal surface of the outer housing defines a passage in an injector strut




7
The fuel injector of claim 1 

wherein said first undulating tube outer surface forms a helical or spiral tube surface
29
The fuel tube assembly of claim 23, 

wherein said undulating tube outer surface of the outer housing forms a helical or spiral tube surface





8


The fuel injector of claim 1, 

further comprising a second elongated fuel tube held in position in said fuel injector housing by spaced apart second joints and including a second undulating tube surface along at least a portion of a length of the second elongated fuel tube between said spaced apart second joints, said second undulating tube surface being in contact with said internal surface defined by said fuel injector housing at one or more locations of said second undulating tube surface wherein the second undulating tube surface comprises one or more of another pseudo-random, sinusoidal, or serpentine shape

30
The fuel tube assembly of claim 23, 

further comprising a second elongated fuel tube held in position in said outer housing by a second plurality of spaced apart joints and including a second undulating tube surface along at least a portion of a length of the second elongated fuel tube between said second plurality of spaced apart joints, said second undulating tube surface being in contact with said internal surface of the outer housing at one or more locations of said second undulating tube surface wherein the second undulating tube surface comprises one or more of another pseudo-random, sinusoidal, or serpentine shape




9
The fuel injector of claim 8 

wherein said internal surface comprises an inner surface of a second undulating fuel tube disposed about said second elongated fuel tube in said fuel injector housing
31
The fuel tube assembly of claim 30, 

wherein said internal surface of the outer housing comprises an inner surface of a second undulating fuel tube disposed about said second elongated fuel tube in said outer housing







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/2/22